Exhibit 10.1

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of October 23,
2017, is by and between BioPharmX Corporation, a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) of warrants to purchase
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”).

 

WHEREAS, the Holder beneficially owns in the aggregate the number of warrants to
purchase Common Stock with an exercise price of $0.90 per share that are
exercisable until October 28, 2022, as set forth on the Holder’s signature
page hereto (the “Original Warrants”).

 

WHERAS, in order to induce the Holder to exercise the Original Warrants, the
Company and the Holder hereby agree to amend the Original Warrants to make them
immediately exercisable as of the date hereof and to reduce the exercise price
thereof to $0.24 (the “Amended Exercise Price”).

 

WHEREAS, the Holder desires to exercise such Original Warrants in the amounts
set forth on the applicable signature pages hereto using the Amended Exercise
Price and, immediately prior to such exercise and in consideration of the
Holder’s exercise of such Original Warrants, the Company has agreed to issue the
Holder, in addition to the shares of Common Stock to which such exercising
Holder is entitled pursuant to the exercise of the Original Warrants, a number
of new warrants equal to 150% of the number of Original Warrants being exercised
(rounded down to the nearest whole share in case of fractional shares) with an
exercise price of $0.30 per share in the form attached hereto as Exhibit A (the
“New Warrants”).  The shares of Common Stock underlying the Original Warrants
are referred to herein as the “Warrant Shares”.  The shares of Common Stock
underlying the New Warrants are referred to herein as the “New Warrant Shares”
and collectively with the New Warrants and Warrant Shares, the “Securities”.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions.  Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the New Warrants.

 

ARTICLE II

EXERCISE OF ORIGINAL WARRANTS

 

Section 2.1 Exercise of Warrants.  (a) Subject to the conditions in Section 2.3
below and the provisions of Sections 2.5 and 2.6 below, by executing this
Agreement, the Company and the Holder hereby agree that the Holder shall be
deemed to have exercised the number of Original Warrants set forth on the
signature page hereto for aggregate cash proceeds to the Company in the amount
set forth on the Holder’s signature page hereto, pursuant to the terms of the
Original Warrants, except that the such Original Warrants are immediately
exercisable as of the date hereof and the exercise price thereunder shall be the
Amended Exercise Price (as defined below).  The Holder shall deliver the
aggregate cash exercise price for such Original Warrants to the bank account set
forth on the Company’s signature page hereto within two Trading Days after the
date hereof and the Company shall deliver the Warrant Shares to the Holder via

 

1

--------------------------------------------------------------------------------


 

DWAC pursuant to the terms of the Original Warrants, but pursuant to DWAC
instructions set forth on the Holder’s signature page hereto. The date of the
closing of the exercise of the Original Warrants shall be referred to as the
“Closing Date”.

 

Section 2.2 Issuance of New Warrants. The New Warrants to which the Holder is
entitled shall be issued on the Closing Date and delivered to such Holder within
two Trading Days of the Closing Date.  The Holder shall be entitled to receive a
New Warrant issuable for 150% of the number of shares of Common Stock as the
Holder exercises for cash (rounded down to the nearest whole share in the case
of fractional shares) pursuant to Section 2.1(a) above.

 

Section 2.3 Legends; Restricted Securities.  (a) The Holder understands that the
New Warrants and the shares of Common Stock underlying New Warrants are not, and
may never be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

“NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.”

 

(b)   Certificates evidencing shares of Common Stock underlying the New Warrants
shall not contain any legend (including the legend set forth in
Section 2.3(a) hereof), (i) while a registration statement covering the resale
of such Common Stock is effective under the Securities Act, (ii) following any
sale of such Common Stock pursuant to Rule 144, (iii) if such Common Stock is
eligible for sale under Rule 144 (assuming cashless exercise of the New
Warrants), without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Common Stock and
without volume or manner-of-sale restrictions, (iv) if such Common Stock may be
sold under Rule 144 (assuming cashless exercise of the New Warrants) and the
Company is then in compliance with the current public information required under
Rule 144 as to such Common Stock, or (v) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Securities and
Exchange Commission (the “Commission”)). The Company shall cause its counsel to
issue a legal opinion to the transfer agent promptly after the Delegend Date (as
defined below) if required by the Company and/or the transfer agent to effect
the removal of the legend hereunder, which opinion shall be in form and
substance reasonably acceptable to the Holder. If such Common Stock may be sold
under Rule 144 (assuming cashless exercise of the New Warrants) without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Common Stock shall be issued free of all legends. The Company agrees that
following the Delegend Date or at such time as such legend is no longer required
under this

 

2

--------------------------------------------------------------------------------


 

Section 2.3(b), it will, no later than two (2) Trading Days following the
delivery by the Holder to the Company or the transfer agent of a certificate
representing the Common Stock underlying the New Warrants issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Holder a certificate representing such shares
that is free from all restrictive and other legends or, at the request of the
Holder shall credit the account of the Holder’s prime broker with the Depository
Trust Company System as directed by the Holder. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 2.3(b).  “Delegend Date”
means the earliest of the date that (a) a registration statement with respect to
the Common Stock has been declared effective by the Commission or (b) all of the
Common Stock has been sold pursuant to Rule 144 or may be sold pursuant to
Rule 144 without the requirement for the Company to be in compliance with the
current public information required under Rule 144 and without volume or
manner-of-sale restrictions or (c) following the six (6) month anniversary of
(I) the Closing Date if a New Warrant is exercised pursuant to a cashless
exercise or (II) the date of the related cash exercise of the New Warrants
provided, in each case that the applicable holder of the New Warrants or the
Common Stock, as the case may be, is not an Affiliate (as defined in the New
Warrants) of the Company, the Company is in compliance with the current public
information required under Rule 144 (“Current Public Information Requirement”)
and all such Common Stock may be sold pursuant to Rule 144 or an exemption from
registration under Section 4(a)(1) of the Securities Act without volume or
manner-of-sale restrictions; provided, further, however, that if the Company
fails to comply with the Current Public Information Requirement at any time
following the applicable six (6) month anniversary set forth above and the one
(1) year anniversary of the Closing Date, the Company shall promptly provide
notice to the Holder and the Holder undertakes not to sell such Common Stock
pursuant to Rule 144 until the Company notifies the Holder that it has regained
compliance with the Current Public Information Requirement; and provided
further, that if a delegending is in effect solely as the result of the
effectiveness of a registration statement covering the resale of any Common
Stock, the Holder undertakes not to sell any such Common Stock if the Holder is
notified or otherwise becomes aware that such registration statement has been
withdrawn or suspended, contains a material misstatement or omission or has
become stale.  The Holder agrees with the Company that the Holder will sell or
transfer any New Warrants or shares of Common Stock underlying New Warrants
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing any such securities as set forth in this Section 2.3
or otherwise  is predicated upon the Company’s reliance upon this understanding.

 

Section 2.4 Filing of Form 8-K and Supplement to Registration Statement. Prior
to 9:00 am ET on October 23, 2017, the Company shall issue a Current Report on
Form 8-K, reasonably acceptable to the Holder disclosing the material terms of
the transactions contemplated hereby, which shall include this form of Agreement
(the “8-K Filing”). From and after the issuance of the 8-K Filing, the Company
represents to the Holder that it shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries (as
defined below) or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, on the one hand, and the Holder or any
of its Affiliates, on the other hand, shall terminate.  The Company shall not,
and shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express prior written consent of the
Holder. To the extent that the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents, delivers any material,
non-public information to the Holder without the Holder’s consent, the Company

 

3

--------------------------------------------------------------------------------


 

hereby covenants and agrees that the Holder shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information.  On or prior to the Closing Date, the Company
hereby covenants and agrees to file a prospectus supplement to have the
registration statement registering the issuance of the Warrant Shares
contemplate the amendment to the exercise price contemplated by Sections 2.5
below and the amendment to the Issuance Exercise Date contemplated by
Section 2.6 below. As used herein, “Subsidiary” means any subsidiary of the
Company, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

Section 2.5.  Amendment to Exercise Price in Original Warrants.  The Company and
the Holder hereby agree to amend and restate Section 2(b) of the Original
Warrants as follows: “b) Exercise Price.  The exercise price per share of the
Common Stock under this Warrant shall be (i) $0.24, subject to adjustment
hereunder (the “Exercise Price”).”

 

Section 2.6.  Amendment to Initial Exercise Date in Original Warrants.  The
Company and the Holder hereby agree to amend and restate the definition of
“Initial Exercise Date” in the Original Warrants from October 28, 2017 to
October 23, 2017.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith other than in connection with (i) the filings required
pursuant to Section 2.4 of this Agreement, (ii) application to the NYSE American
for the listing of the New Warrant Shares for trading thereon in the time and
manner required thereby and (iv) such filings as are required to be made under
applicable state securities laws (the “Required Approvals”). This Agreement has
been duly executed by the Company and, when delivered in accordance with the
terms hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c) Registration Statement. The Warrant Shares are registered for issuance on a
registration statement on Form S-3 (File No. 333-209026) and the Company knows
of no reasons why such registration statement shall not remain available for the
issuance by the Company of such Warrant Shares.

 

4

--------------------------------------------------------------------------------


 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) subject to the Required Approvals, conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement, (ii) a material adverse effect on the
results of operations, assets, business or condition (financial or otherwise) of
the Company and its subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind (each a “Person”) acting on its behalf has provided any of Holder or
their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the SEC Reports (as defined below). The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. As of the date of this Agreement, all
of the disclosure when furnished by or on behalf of the Company to the Holder
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. None of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As used herein, “SEC Reports” means all reports, schedules, forms,
statements and other documents required to be filed by the Company as of the
date of this Agreement with the Commission pursuant to the reporting
requirements of the Exchange Act, including all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein.

 

(f) Issuance of Securities.  The issuance of the New Warrants are duly
authorized and, upon issuance in accordance with the terms of this Agreement,
the New Warrants shall be validly issued and free from all preemptive or similar
rights (except for those which have been validly waived prior to the date
hereof), taxes, liens and charges and other encumbrances with respect to the
issue thereof, other than restrictions on transfer under applicable state and
federal securities laws and liens or encumbrances created by or imposed by the
Holder.  As of the Closing Date, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds the
maximum number of New Warrant Shares issuable upon exercise of the New Warrants
(without taking into account any limitations on the exercise of the New Warrants
set forth therein).  Upon exercise of the New Warrants in accordance with the
New Warrants, the New Warrant Shares when issued will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other

 

5

--------------------------------------------------------------------------------


 

encumbrances with respect to the issue thereof, other than restrictions on
transfer under applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Holder, with the holders being
entitled to all rights accorded to a holder of Common Stock.  Assuming the
accuracy of each of the representations and warranties set forth in Section 3.2
of this Agreement, the offer and issuance by the Company of the New Warrants is
exempt from registration under the Securities Act.

 

(g) No General Solicitation.  Neither the Company, nor any of its Subsidiaries
or Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the New Warrants.

 

(h) No Integrated Offering.  None of the Company, its Subsidiaries or any of
their Affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Warrants or the New Warrant Shares (collectively, the
“New Securities”) under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the New Securities to
require approval of shareholders of the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation.  None of the Company, its Subsidiaries, their
Affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the New Securities
under the Securities Act or cause the offering of any of the New Securities to
be integrated with other offerings for purposes of any such applicable
shareholder approval provisions.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

 

(a) Organization; Due Authorization. The Holder is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder. The Holder represents and
warrants that (i) the execution and delivery of this Agreement by it and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on its behalf and (ii) this Agreement has
been duly executed and delivered by the Holder and constitutes the valid and
legally binding obligation of the Holder, enforceable against it in accordance
with its terms.

 

(b) Understandings or Arrangements.  The Holder is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
the Holder’s right to sell the Securities pursuant to a registration statement
or otherwise in compliance with applicable federal and state securities laws). 
The Holder is acquiring the Securities hereunder in the ordinary course of its
business.

 

(c) No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not:
(i) conflict with or violate any provision of the Holder’s organizational or
charter documents, or (ii) conflict with or result in a violation of any
agreement, law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority which would interfere with
the ability of the Holder to perform its obligations under this Agreement.

 

6

--------------------------------------------------------------------------------


 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and the merits and risks of
investing in the Warrant Shares, the terms and conditions of the offering of the
Securities and the merits and risks of investing in the Securities; (ii) access
to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

(d) Holder Status. The Holder represents and warrants that at the time the
Holder was offered the Securities, it was, and as of the date hereof it is, and
on each date on which it exercises any New Warrants, it was or will be an
“accredited investor” as defined in Rule 501 under the Securities Act.

 

(e) Knowledge.  The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Warrant Shares, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the Warrant Shares and, at the present time, is able to afford a
complete loss of such investment.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 [Intentionally Omitted].

 

Section 4.2 Subsequent Equity Sales.

 

(a)           From the date hereof until November 11, 2017, neither the Company
nor any Subsidiary shall issue, enter into any agreement to issue or announce
the issuance of any shares of Common Stock or Common Stock Equivalents;
provided, that for the avoidance of doubt, the foregoing shall not prevent the
Company from filing one or more amendments or supplements to the Company’s
registration statement on Form S-1 (File No. 333-221027), including an amendment
to such registration statement that would constitute a “red herring” containing
offering size and pricing-related information based on an assumed offering price
with which the Company would commence an offering of securities under such
registration statement (including the commencement of a roadshow), and issuing a
press release announcing such amendment and commencement of an offering, during
such period.  As used herein “Common Stock Equivalents” means any securities of
the Company or the Subsidiaries which would entitle the holder thereof to
acquire at any time Common Stock, including, without limitation, any debt,
preferred stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock.

 

(b)           Notwithstanding the foregoing, this Section 4.2 shall not apply in
respect of an Exempt Issuance.  “Exempt Issuance” means the issuance of
(a) shares of Common Stock or options to employees, officers or directors of the
Company pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, (b) securities upon the exercise
or exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or

 

7

--------------------------------------------------------------------------------


 

exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities (other than in connection with stock splits or combinations)
or to extend the term of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities; provided that such securities are issued as “restricted
securities” (as defined in Rule 144) and the recipients of such securities are
not granted registration rights that enable or require the filing of a resale
registration statement until after the time period specified in the first
sentence of Section 4.2(a) above.

 

Section 4.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of the Holder set forth on Holders’ signature page.

 

Section 4.4 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the New Warrants. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 4.5 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

Section 4.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
Section 5(e) of the New Warrants.

 

Section 4.8 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

8

--------------------------------------------------------------------------------


 

Section 4.9 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.10 Fees and Expenses. Except as expressly set forth herein, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Warrant Shares.

 

Section 4.11 Previous Participation Rights. The Holder, who is a party (or an
Affiliate of a party) to that certain Securities Purchase Agreement dated
September 25, 2016, as amended, by and between the Company and each purchaser
identified on the signature pages thereto (the “Previous Agreement”) hereby
agrees that all notice and participation rights set forth in Section 4.11 of the
Previous Agreement have been satisfied or irrevocably and unconditionally waived
with respect to the execution of this Agreement by the Company and the Holder
and the transactions contemplated thereby, including the amendment of the
Original Warrants and offer and issuance of any Securities to the Holder
pursuant to this Agreement by the Company.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

COMPANY:

 

BIOPHARMX CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

Bank Account and Wire Instructions

 

[insert]

 

10

--------------------------------------------------------------------------------


 

[HOLDER SIGNATURE PAGES TO BPMX

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:

 

 

 

 

 

Signature of Authorized Signatory of Holder:

 

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

 

Email Address of Holder:

 

 

 

 

 

Number of Original Warrants held:

 

 

 

 

 

Number of Original Warrants deemed exercised:

 

 

 

 

 

Aggregate Exercise Price of  Warrants deemed Exercised:

 

 

 

 

 

 

 

 

Warrant Shares underlying  Warrants deemed exercised:

 

 

 

 

 

 

 

 

Instructions for Warrant Shares to be issued upon exercise of Original Warrants:

 

 

 

 

 

 

 

 

Number of New Warrants to be issued to Holder upon deemed exercise:

 

 

 

 

 

Address for Delivery of New Warrants for Holder:

 

 

 

DWAC

Instructions:

 

11

--------------------------------------------------------------------------------